 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated March 8, 2007 is made by and between Kimco Realty
Corporation (the “Company”), a Maryland corporation, and David Henry (the
“Executive”).

1.   Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to be employed by the Company, upon the terms and subject to the
conditions set forth in this Agreement.   2.   Certain Definitions.

  a.   “Base Salary” is defined in Section 6(a).     b.   “Bonus” is defined in
Section 6(b).     c.   “Automobile” is defined in Section 6(c).     d.  
“Benefits” is defined in Section 6(e).     e.   “Board” means the Board of
Directors of the Company.     f.   “Calendar Quarter” shall mean each of the
three-month periods ending March 31, June 30, September 30 and December 31 of
each year.     g.   “Cause”. For purposes of this Agreement, “Cause” shall mean
any of the following (i) conviction of a crime (including conviction on a nolo
contendere plea) involving the commission by Executive of a felony or of a
criminal act involving, in the good faith judgment of the Company, fraud,
dishonesty, or moral turpitude; (ii) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (iii) fraud or embezzlement determined
in accordance with the Company’s normal, internal investigative procedures
consistently applied in comparable circumstances; or (iv) gross misconduct or
gross negligence in connection with the business of the Company or an affiliate
which has a substantial adverse effect on the Company or the affiliate
(v) violation of any of the company policies prohibiting harassment or
discrimination in the workplace.     h.   “Change in Control”. For purposes of
this Agreement, a “Change in Control” shall mean (i) a sale of all or
substantially all of the assets of the Company to a Person who is not an
Affiliate of the Company or an entity in which the shareholders of the Company
immediately prior to such transaction do not control more than 50% of the voting
power

Page 4 of 16



--------------------------------------------------------------------------------



 



      immediately following the transaction, (ii) a sale by any Person resulting
in more than 50% of the voting stock of the Company being held by a Person or
Group that does not include Company or (iii) a merger or consolidation of the
Company into another entity which is not an Affiliate of the Company or an
entity in which the shareholders of the Company immediately prior to such
transaction do not control more than 50% of the voting power immediately
following the transaction.     i.   “Significantly Disabled” For purposes of
this Agreement, Executive shall be “Significantly Disabled” with or without
reasonable accommodation if Executive is physically or mentally incapacitated so
as to render Executive incapable of performing his usual and customary duties
under this Agreement. Executive’s receipt of disability benefits under the
Company’s long-term disability benefits plan (the “LTD Plan”) or receipt of
Social Security disability benefits shall be deemed conclusive evidence of Total
Disability for purpose of this Agreement; provided, however, that in the absence
of Executive’s receipt of such long-term disability benefits or Social Security
benefits, the Company may, in its reasonable discretion (but based upon
appropriate medical evidence), determine that Executive is Significantly
Disabled.     j.   “Effective Date” shall mean April 15, 2007     k.   “Stock
Options” is defined in Section 6(d).     l.   “Term of Employment” is defined in
Section 3.     m.   “Renewed Term of Employment” is defined in Section 4.

3.   Term of Employment. The period of Executive’s employment under this
Agreement shall begin as of the Effective Date and shall continue until
April 14, 2011 (the “Term of Employment”), unless sooner terminated in
accordance with Section 7 below or unless renewed pursuant to Section 4 or
extended by mutual agreement of the parties.   4.   Renewal. If this Agreement
is not otherwise terminated, it will automatically renew for a term of one
(1) year (the “Renewed Term of Employment”) effective on the day after the Term
of Employment ends (the “renewal date”), unless either party hereto gives
written notice of non-renewal at least ninety (90) days prior to the end of the
Term of Employment.   5.   Duties and Responsibilities.

  (a)   During the Term of Employment and any Renewed Term of Employment, the
Executive shall serve as Vice Chairman and Chief Investment Officer of the
company. In such capacity, Executive shall perform the customary duties and have
the customary responsibilities of such positions and such other duties as may be
assigned to Executive from time to time by the

Page 5 of 16



--------------------------------------------------------------------------------



 



      officer to whom Executive reports or by the designee of the Company’s
Chief Executive Officer.     (b)   Executive agrees to faithfully serve the
Company, devote his full working time, attention and energies to the business of
the Company, its subsidiaries and affiliated entities, and perform the duties
under this Agreement to the best of his abilities.     (c)   Executive agrees
(i) to comply with all applicable laws, rules and regulations, and all
requirements of all applicable regulatory, self-regulatory, and administrative
bodies; (ii) to comply with the Company’s rules, procedures, policies,
requirements, and directions; and (iii) not to engage in any other business or
employment without the written consent of the Company except as otherwise
specifically provided herein.     (d)   In connection with his employment during
the Term of Employment and Renewed Term of Employment, the Executive shall be
based at the Company’s principal executive offices in New Hyde Park, NY, or such
other location as shall be agreed between the Executive and the Company.

6.   Compensation and Benefits.

  (a)   Base Salary. During the Term of Employment or Renewed Term of
Employment, if any, the Executive shall receive a base salary (“Base Salary”) at
a rate of $700,000 per annum (or such greater amount as shall be recommended by
the Company’s Chief Executive Officer and approved by the Executive Compensation
Committee), payable monthly or more frequently in accordance with the Company’s
practice as applied to other senior executives. Such base salary shall be
reviewed at least annually.     (b)   Bonus. Provided that Executive remains
employed hereunder on such dates, Executive shall become entitled to receive a
cash bonus (the “Minimum Bonus”) at the minimum amount of $600,000 (or such
greater amount as recommended by the Company’s Chief Executive Officer and
approved by the Executive Compensation Committee) to be paid in equal quarterly
installments on the last day of each Calendar Quarter.     (c)   Automobile.
During the term of Employment and Renewed Term of Employment, if any, the
Company shall also provide Executive with use of an automobile selected by
Executive and shall pay fuel, oil and other vehicle necessities and maintenance
and repairs cost and expenses for or to the automobile and shall provide a
driver for the Executive’s use of the automobile on Company business.     (d)  
Equity Compensation. Executive shall be eligible to be granted options to
purchase shares of the Company’s common stock (“Stock Options”) in accordance
with the terms of the Stock Option Plan for Key

Page 6 of 16



--------------------------------------------------------------------------------



 



      Employees and Outside Directors of Kimco Realty Corporation (the “Amended
and Restated 1998 Equity Participation Plan”), or any successor plan thereto,
and may be eligible for future grants as well. In accordance with the above
mentioned “Amended and Restated 1998 Equity Participation Plan”, he is also
entitled to participate in the Restricted Stock Program.         Regardless of
whether Executive has at any time been granted Stock Options, if        
(i)   Executive is employed by the Company on April 2, 2011, or         (ii)   a
Change of Control occurs prior to April 2, 2011 and Executive is employed by the
Company on such date,         then the Company shall grant Executive 75,000
shares of the Company’s common stock effective as of such date. The number of
shares to be granted will be adjusted for stock splits, if any, occurring after
the date of this Agreement and will vest on a Change of Control. If Executive’s
employment is terminated by the Company without Cause pursuant to Section 7(d)
below prior to the occurrence of either of the events described in this
paragraph, then if he meets the conditions described in Section 8(c) below he
will be granted stock in accordance with Section 8(c)(v).     (e)   Benefits.
During the Term of Employment or Renewed Term of Employment, if any, the
Executive shall be entitled to participate in or receive benefits under the
employee benefit plans (including health, welfare and insurance plans) and other
arrangements made available by the Company to its senior employees generally
(collectively “Benefits”), subject to and on a basis consistent with the terms,
conditions and overall administration of such plans or arrangements.
Additionally, Executive shall receive a life insurance policy in the amount of
$3,500,000.     (f)   Business Expenses. The Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by the
Executive in the performance of his duties to the Company hereunder provided
that such expenses are incurred for business reasons and accounted for in
accordance with the Company’s policy.     (g)   No Waiver. The Executive shall
also be entitled to such other benefits or terms of employment as are provided
by law.

7.   Termination of Employment. The Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:

  (a)   Death. The Executive’s employment hereunder shall terminate upon his
death.

Page 7 of 16



--------------------------------------------------------------------------------



 



  (b)   Disability. If the Company determines in good faith that the Executive
is Significantly Disabled during the Term of Employment, the Company may give
the Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive, provided that within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of his duties with or without a
reasonable accommodation.     (c)   Cause. The Company may terminate the
Executive’s employment hereunder for Cause.     (d)   Without Cause. The Company
may terminate the Executive’s employment at any time hereunder without Cause
upon thirty (30) days notice.     (e)   Expiration of Term of Employment and
Ninety Day Notice Not to Renew. Executive’s employment hereunder shall terminate
upon expiration of the Term of Employment upon written notice by either party
provided ninety (90) days before the expiration of the Term of Employment in
accordance with Section 4, above, or if this Agreement is renewed, before
expiration of the Renewed Term of Employment, if applicable. The giving of
notice not to renew shall not constitute a termination without Cause.     (f)  
Notice of Termination. Any termination of the Executive’s employment hereunder
(other than by reason of the Executive’s death or expiration of the Term of
Employment or Renewed Term of Employment, if any) shall be communicated by a
notice of termination to the other parties hereto. For purposes of this
Agreement, a “notice of termination” shall mean a written notice which
(i) indicates the specific termination provision in the Agreement relied upon,
(ii) sets forth in reasonable detail any facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision indicated and (iii) specifies the effective date of the termination.

8.   Compensation Following Termination of Employment. Upon termination of
Executive’s employment under this Agreement, Executive (or his/her designated
beneficiary or estate, as the case may be) shall be entitled to receive the
following compensation:

  (a)   Base Salary and Accrued but Unpaid Expenses and Vacation. The Company
shall pay Executive any Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, and any vacation accrued, but unused, to the date of
termination.     (b)   Other Compensation and Benefits. Except as otherwise
provided under this Agreement,



Page 8 of 16



--------------------------------------------------------------------------------



 



  (i)   any other compensation or benefits to which Executive may be entitled at
the time of termination shall be determined and paid in accordance with the
terms of such plans, policies and arrangements providing such compensation or
benefits, and     (ii)   except as provided hereunder, Executive shall have no
right to receive any other compensation, or to participate in any other plan,
arrangement or benefit, with respect to future periods after such termination or
resignation.

  (c)   Additional Compensation Payable Following Termination without Cause. If
the Executive’s employment shall terminate without Cause (pursuant to
Section 7(d)), and if Executive executes a “Separation Agreement and General
Release”, the Company shall provide the following compensation and benefits to
Executive unless the Change in Control provisions of Section 23 below apply:

  (i)   Base Salary. The Company shall pay the Executive a severance benefit
equal to the greater of A) the remaining Base Salary payments to which Executive
would be entitled for the remainder of the Term of Employment (or if this
Agreement is renewed, the Renewed Term of Employment) if such termination had
not occurred or B) one year’s payment of Base Salary. Such payments shall be
made at the same time and in the same manner as such compensation had been paid
prior to such termination of employment.     (ii)   Minimum Bonus. The Company
shall pay Executive the Minimum Bonus(es) that he would have received pursuant
to Section 6(b) if his employment had continued until the end of the Term of
Employment (or if this Agreement is renewed, until the end of the Renewed Term
of Employment).     (iii)   Continuation of Benefits. The Company shall make all
necessary payments for and provide all Benefits to Executive under this
Agreement as if his employment had continued until the end of the Term of
Employment (or if this Agreement is renewed, until the end of the Renewed Term
of Employment) or for one year, whichever is greater.     (iv)   Vesting of
Stock Options and Restricted Stock Awards. All outstanding unvested Stock
Options and Restricted Stock shall become immediately vested and fully
exercisable.     (v)   Stock Grant Pursuant to Section 6(d). If at the time
Executive’s employment is terminated, Executive is not yet eligible to be
granted the 75,000 shares of the Company’s common stock pursuant to the second
paragraph of Section 6(d) above, then the

Page 9 of 16



--------------------------------------------------------------------------------



 



      Company shall grant 75,000 shares of the Company’s common stock to
Executive effective as of such termination. The number of shares to be granted
will be adjusted for stock splits, if any, occurring after the date of this
Agreement and such shares shall be immediately vested.     (vi)   Upon death or
significant disability, the Executive (or such Payee as the Executive shall have
designated on the signature page hereof) shall be entitled to six (6) months of
base salary (or such greater amount as determined in Section 6(a), above) and
any options with respect to common stock options of the Company then held by
Executive, which are not yet exercisable shall thereupon become exercisable in
accordance with the terms of such option.

  (d)   No Other Compensation. If Executive’s employment is terminated by reason
of Cause or resignation by Executive (other than in accordance with Section 23
below following a Change in Control) or Expiration of the Term of Employment or
Renewed Term of Employment, if any, then Executive shall not be entitled to any
other compensation or benefits from the Company except as described in Section
8(a) and (b) above.

  9.   Survival. The expiration or termination of the Term of Employment or
Renewed Term of Employment, if any, shall not impair the rights or obligations
of any party hereto which shall have accrued hereunder prior to such expiration.

10.   Disputes. Any dispute or controversy arising under, out of, in connection
with or in relation to this Agreement shall, at the election and upon written
demand of any party to this Agreement, be finally determined and settled by
arbitration in Garden City, New York in accordance with the rules and procedures
of the American Arbitration Association, and judgment upon the award may be
entered in any court having jurisdiction thereof. In such arbitration, each
party shall bear its own legal fees and related costs, except that the parties
shall share the fee of the arbitrator, where Employee pays an amount equal to
the cost of the filing fee or purchasing an index number in federal or state
court, whichever is less. To the extent that any claim is found not to be
subject to arbitration, such claim shall be either decided by the U.S. District
Court for the Eastern District of New York, or the Supreme Court in and for
Nassau County, New York and all such claims shall be adjudicated by a judge
sitting without a jury.

The prevailing party in any such proceeding shall be entitled to collect from
the other party, all legal fees and expenses as permitted by law.

11.   Restrictive Covenants.

This Section 11 shall not apply in the event of termination following a Change
in Control (as defined in Section 2(h), above), pursuant to Section 23, below.

Page 10 of 16



--------------------------------------------------------------------------------



 



  (a)   Confidentiality.

  (i)   During Executive’s Term of Employment or Renewed Term of Employment, if
any, with the Company, Executive will not use or disclose to any individual or
entity any Confidential Information (as defined below) except (i) in the
performance of Executive’s duties for the Company, (ii) as authorized in writing
by the Company, or (iii) as required by law or legal process, provided that
prior written notice of such required disclosure is provided to the Company and
that all reasonable efforts to preserve the confidentiality of such information
shall be made.     (ii)   As used herein, “Confidential Information” shall mean
information that (i) is used or potentially useful in the Company’s business,
(ii) the Company treats as proprietary, private or confidential, and (iii) is
not generally known to the public. “Confidential Information” includes, without
limitation, information relating to the Company’s products or services;
marketing, selling or business or development plans; current or prospective
customer, client, landlord, owner and tenant lists and data, trade secrets, call
lists, manuals, policies, memoranda, notes, records, technical data, sketches,
plans, drawings, formulae, research and development data, sources of supply and
material, operating and cost data, financial information and personnel
information. “Confidential Information” also includes proprietary and/or
confidential information of the Company’s customers, clients, landlords, owners,
tenants, suppliers and business or joint venture partners who may share such
information with the Company pursuant to a confidentiality agreement or
otherwise.

  (b)   Non-Competition. In consideration of Executive’s employment or the
continuation of Executive’s employment with the Company and the access to
Confidential Information provided by the Company, including customer, client,
landlord, owner and tenant contact information, Executive agrees and covenants
that:

  (i)   Executive shall not in any states where the Company does business enter
into competition (as defined below) with the Company during Executive’s Term of
Employment or Renewed Term of Employment, if any, with the Company or, if he
resigns or is deemed to have resigned from employment (e.g., job abandonment),
until April 15, 2011.     (ii)   As used herein, the term “competition” shall
mean the direct or indirect ownership, management, employment or other
participation in any business whose products or activities compete in whole or
in part with the services or activities of the Company or

Page 11 of 16



--------------------------------------------------------------------------------



 



      any of its subsidiaries, including, without limitation, any real estate
investment trust or other business which manages, or owns and operates, or
purchases and sells shopping malls or shopping centers, provided, however, that
Executive may acquire up to one percent of any class of securities of any
enterprise if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended.

(c)   Non-Solicitation.

  (i)   While employed by the Company or, if he resigns or is deemed to have
resigned from employment (e.g., job abandonment), until April 15, 2011,
Executive shall not in any capacity employ or solicit for employment, or
recommend that another person employ or solicit for employment, any person who
is then and was at any time during Executive’s employment an employee, sales
representative or agent of the Company or any subsidiary or affiliate of the
Company.     (ii)   Executive agrees that while employed by the Company or, if
he resigns or is deemed to have resigned from employment (e.g., job
abandonment), until April 15, 2011, he will not, on behalf of himself, or any
other person, firm or corporation, solicit any of the Company’s customers,
clients, landlords, owners, tenants, and business or joint venture partners with
whom he has had contact while working for the Company; nor will Executive in any
way, directly or indirectly, for himself, or any other person, firm, corporation
or entity, divert, or take away any of the Company’s customers, clients,
landlords, owners, tenants, suppliers and business or joint venture partners
with whom Executive has had contact. For purposes of this Section, the term
“contact” shall mean engaging in any communication, whether written or oral,
with the customer, client, landlord, owner, tenant, supplier and business or
joint venture partner or any representative thereof, or obtaining any
information with respect to such customer, client, landlord, owner, tenant,
supplier and business or joint venture partner or representative thereof.

(d)   Remedies for Breach of Confidentiality, Non-Competition and
Non-Solicitation Provisions of this Agreement. Executive acknowledges that this
Section 11, its terms and his compliance are necessary to protect the Company’s
Confidential and Proprietary Information, its business and its goodwill, and
that a breach of any of Executive’s promises contained in this Section 11 will
irreparably and continually damage the Company to an extent that money damages
may not be adequate. For these reasons, Executive agrees that in the event of a
breach or threatened breach by the

Page 12 of 16



--------------------------------------------------------------------------------



 



      Executive of this Section 11, the Company shall be entitled to a temporary
restraining order and preliminary injunction restraining Executive from such
breach, without the posting of a bond. Nothing contained in this Section shall
be construed as prohibiting the Company from pursuing any other remedies
available for such breach or threatened breach or any other breach of this
Agreement. The Company and Executive further acknowledge and agree that it may
be difficult, if not impossible; to compute the actual damages that will be
suffered by the Company upon Executive’s violation of this Section 11. It is
agreed, therefore, that in the event Executive breaches these provisions,
Executive shall pay to the Company liquidated damages of a full year’s salary
during any period of breach and forfeit any payments due under Agreement, or any
actual damages that the Company may incur as a result of such breach, whichever
amount is greater, in addition to any other damages, including without
limitation punitive damages, attorney’s fees and costs, awarded by a court or
arbitrator related to any breach of these provisions.     (e)   Effect of
Termination of Employment. Notwithstanding the provisions of Section 7(e) of
this Agreement, the period of Executive’s employment for purposes of determining
the applicability of the restrictions contained in Section 11 of this Agreement
shall include any period during which Executive is employed by the Company’s
successors or assigns. Upon termination of employment, as defined herein and for
whatever cause, Executive shall immediately deliver to the Company or its
successors or assigns, all Company property, including without limitation all
Confidential Information as defined above.

12.   Withholding of Taxes. The Company shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes.   13.   Binding on Successors. This Agreement shall be binding upon
and inure to the benefit of the Company, the Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. The
Company shall cause any successor to all or substantially all of its assets or
business to assume this Agreement.   14.   Governing Law. This Agreement is
being made and executed in and is intended to be performed in the State of New
York, and shall be governed, construed, interpreted and enforced in accordance
with the substantive laws of the State of New York without regard to its
conflict or choice of law rules.   15.   Validity. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

Page 13 of 16



--------------------------------------------------------------------------------



 



16.   Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent, by telex,
telecopy, facsimile transmission, or certified or registered mail, postage
prepaid, as follows:

         If to the Company, addressed to:
3333 New Hyde Park Rd.
New Hyde Park, NY 11042
Att: President

  If to the Executive, to him at the address set forth below under his
signature; or at any other address as any party shall have specified by notice
in writing to the other parties in accordance herewith.

17.   Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. This Agreement shall not become
enforceable until executed by the Company.   18.   Entire Agreement. The terms
of this Agreement are intended by the parties to be the final expression of
their agreement with respect to the employment of the Executive by the Company,
may not be contradicted by evidence of any prior or contemporaneous agreement
and supersedes any and all prior agreements. The parties further intend that
this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.   19.   Amendments; Waivers. This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by the
Executive and a disinterested director of the Company or by an arbitrator or
court seeking to render enforceable through “judicial” modification an otherwise
unenforceable provision. By an instrument in writing similarly executed, the
Executive or the Company may waive compliance by the other party with any
provision of this Agreement that such other party was or is obligated to comply
with or perform, provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.   20.   No Inconsistent
Actions; Cooperation.

  (a)   The parties hereto shall not voluntarily undertake or fail to undertake
any action or course of action inconsistent with the provisions or essential
intent of this Agreement. Furthermore, it is the intent of the parties hereto

Page 14 of 16



--------------------------------------------------------------------------------



 



      to act in a fair and reasonable manner with respect to the interpretation
and application of the provisions of this Agreement.     (b)   Each of the
parties hereto shall cooperate and take such actions, and execute such other
documents as may be reasonably requested by the other in order to carry out the
provisions and purposes of this Agreement.

21.   No Alienation of Benefits. To the extent permitted by law the benefits
provided by this Agreement shall not be subject to garnishment, attachment or
any other legal process by the creditors of the Executive, his beneficiary or
his estate.   22.   Indemnification. The Company shall provide indemnification
to the Executive to the extent permitted by the Company’s corporate bylaws and
under New York law.   23.   Change in Control.

  (a)   Requirements for Additional Compensation. If a Change in Control occurs
and the Executive’s employment is terminated for any reason, at any time by the
Company without Cause pursuant to Section 7(d) above, or by the Executive if
prior to the end of the 60-day period beginning on the date of the Change in
Control, the Company shall provide the Executive with the additional
compensation and benefits described in this Section 23.     (b)   Lump Sum
Payment. The Company shall pay Executive an amount equal to the lesser of:

  (i)   The amount of Base Salary under this Agreement (or any salary of greater
amount he was receiving as was determined pursuant to Section 6(a)) and bonus
(defined by the amount of bonus he most recently received or the Executive’s
minimum bonus, if he has never yet received a bonus), that would have been
payable to the Executive if he had continued in employment until the end of the
Term of Employment or Renewed Term of Employment, if any; or     (ii)   The
greatest payment which in combination with all other payments to which he would
be entitled, would not constitute an “excess parachute payment” as such term is
defined in Section 280G(b)(1) of the Internal Revenue Code.     The amount
determined under this subsection (b) of this Section 23 will be paid to
Executive in a single lump sum within thirty (30) days after his last day of
employment.

  (c)   Continuation of Benefits. The Company shall make all necessary payments
for and provide all Benefits to Executive under this Agreement as if his
employment had continued until the later of the end of the Term

Page 15 of 16



--------------------------------------------------------------------------------



 



      of Employment (or if the Agreement is renewed, the Renewed Term of
Employment) or the end of the one-year period beginning on his date of
termination.     (d)   Vesting of Stock Options. All outstanding unvested Stock
Options shall become immediately vested and fully exercisable.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

                  KIMCO REALTY CORPORATION,
a Maryland Corporation
 
           
 
  By:   /s/ Milton Cooper    
 
           
 
           Milton Cooper    

EXECUTIVE

     
/s/ David B. Henry
 
David B. Henry
   

Page 16 of 16